Citation Nr: 0608943	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  01-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and D.M.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By rating action dated in June 2000, the RO denied service 
connection for hearing loss in the right ear, and granted 
service connection for hearing loss in the left ear, rated as 
noncompensable as of September 1999.  The veteran disagreed 
with the denial of service connection for right ear hearing 
loss, and with the noncompensable evaluation assigned for the 
service-connected left ear hearing loss.  The case was 
appealed to the Board, which remanded these claims in October 
2003 and November 2004.  In a June 2005 rating decision, the 
RO granted service connection for right ear hearing loss, and 
assigned a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss, effective September 
1999.  

In October 2005, the Board again remanded this claim, in 
order to address due process concerns.  The case is again 
before the Board for appellate review.


FINDING OF FACT

In March 2000, the veteran had Level I hearing in the right 
ear and Level II hearing in the left ear, while in both 
August 2004 and May 2005 he had Level I hearing in each ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of January 2005 and 
March 2004 letters from the RO to the appellant.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  While these 
letters were issued subsequent to the initial adjudication of 
this claim in June 2000, any timing defect has been cured by 
the RO's consideration of the veteran's claim in February 
2006, as reflected by the supplemental statement of the case 
issued in that month, thereby satisfying the holding in 
Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  With 
regard to the instant claim, only the latter two elements are 
at this time potentially applicable.  While the veteran was 
not, during the course of this appeal, specifically apprised 
pursuant to the VCAA of the pertinent information, such 
failure is not prejudicial to the veteran, in view of the 
fact that entitlement to compensation has not been 
demonstrated at any time during the course of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been considered by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
further notes that information as to the degree of disability 
(that is, the specific criteria required for a higher 
evaluation) was furnished to the veteran during the course of 
this appeal (see June 2005 supplemental statement of the 
case).

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal, and at his request was accorded 
hearings both at the RO and before a member of the Board.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIA is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a compensable evaluation for his 
bilateral hearing loss should be assigned.  However, the 
clinical evidence, and specifically the reports of VA 
audiological examinations conducted during the course of this 
appeal, does not demonstrate that a compensable evaluation is 
warranted at any time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) ("staged" ratings can be assigned for 
claims for compensation arising from initial grants of 
service connection).

Specifically, the results of a March 2000 VA audiometric test 
show that the veteran at that time had Level I hearing in the 
right ear and Level II hearing in the left ear.  These 
results correspond to a noncompensable (zero percent) rating.  
The report of an August 2004 VA audiometric examination shows 
Level I hearing in each ear, as does the report of a May 2005 
VA audiometric examination.  These results likewise 
correspond to a noncompensable (zero percent) rating.

The Board notes that where appropriate, it has considered the 
provisions of 38 C.F.R. § 4.86a, but these provisions do not 
support a higher rating.  

Although the veteran asserts that his hearing loss warrants a 
higher (that is, compensable) rating, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  The Board acknowledges the 
veteran's contentions that he has difficulty hearing people, 
particularly women and children with higher pitched voices, 
when they speak, and that the VA audiometric tests do not 
reflect his true hearing loss.  The Board points out the 
regulations set forth the manner in which hearing acuity is 
evaluated; see Lendenmann, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


